Peters, J.
Waiving all preliminary questions standing in the way of it, we will examine the question, whether the appraisers In the first levy were competent persons for the duty performed ■by them. It is alleged that they were not disinterested, because 4he town, in which they resided and whore they possessed taxable estates, was a stockholder in the railroad corporation upon ithe property of which the execution was extended. The town ■.•of Anson was a stockholder in its corporate capacity in the Som-•ersetEailroad Company. The execution was against the railroad ■company. Two of the appraisers were residents of and owners ■■of property in Anson. The land levied upon was situated in .Anson.
The complainant relies upon the case of Boston v. Tileston, 11 Mass. 468. It was held in that case that'an inhabitant of Boston was not a competent person to be an appraiser of land ¡upon an execution in favor of Boston. The facts of that case differ from the facts in this case. There the appraiser was in ■■some sense a party to the execution. Here the appraiser was in ■no sense a party. In State v. Stuart, 23 Maine, 111, it was held that, by the common law, inhabitants of a town were com¡petent witnesses to sustain a liquor prosecution, where the. ¡penalty to be recovered would go to the town. That case is ■directly relied upon as an authority and its doctrine affirmed in State v. Woodard, 34 Maine, 293. In State v. Intoxicating Liquors, 54 Maine, 564, the objection that a police judge was .'interested for the same cause, was overruled.
In the case at bar, if the appraisers had any interest, it was not against but in favor of the complainant. The creditor in the ■execution that was first levied, where the inhabitants of Anson •were appraisers, was the first attacker. The complainant was a second attacker of tile land.of the railroad company, and both executions were levied upon the same parcel of land. It could make no difference to the company, nor to the town, nor to the appraisers living in the town, whether one creditor or another creditor should collect his debt out of the land levied on. The liabilities of'the company would be the same, if the appraisals were alike. The only possible interest or bias which the *437appraisers could have felt would be to give the first creditor as small an amount of land as they could for his debt. This would help the second attacher. The less the first attacher got, the more the second attacher would get. The complainant suffered no injury, and is entitled to no relief, if the interest of the appraisers was in his favor, nor if the interest in legal estimation was a balanced interest; inasmuch as all other parties are satisfied. Cutting v. Rockwood, 2 Pick. 442; Com. v. Keenan, 97 Mass. 589.
If the appraisers had any interest either way, it was too remote, uncertain, contingent, speculative, theoretic and unsubstantial, to be legally estimated.

Bill dismissed.

Appleton, C. J., Walton, Barrows and Danfortii, JJ., concurred.